                                                               MEMO ENDORSED
                                  LAW OFFICES
                           DAVID S. GREENFIELD
            100 LAFAYETTE STREET • SUITE 502 NEW YORK, N.Y. 10013
                               (212) 481-9350
                         TELECOPIER (212) 571-5507




                                                      May 25, 2021
Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

      Re:    United States v. Christopher Ponce DeAquino
             18 Cr. 735 (KPF)________________________

Dear Judge Failla:

       I am CJA counsel for Christopher Ponce DeAquino in the above-captioned
case. I am writing in response to Your Honor’s Order of March 23 to inform the
Court that the defense will be requesting an in-person sentencing proceeding.

       In addition, I am respectfully requesting an adjournment of sentencing until
late July 2021 (or to any date thereafter that is convenient to the court), in order for
DeAquino to become fully vaccinated against COVID-19 before he travels from
California to New York. I have spoken with Assistant U.S. Attorney Justin V.
Rodriguez and the government does not object to this request for an adjournment.

      Please have your chambers contact my office if you have any questions.

                                                      Respectfully submitted,


                                                      /s/______________________
                                                      David S. Greenfield
Application GRANTED. The sentencing scheduled for June 15, 2021,
is hereby ADJOURNED to July 27, 2021, at 3:00 p.m. in Courtroom 618
of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New
York. The opening sentencing submission shall be due on or by July
13, 2021, and the response shall be due on or by July 20, 2021.

Dated:   May 25, 2021             SO ORDERED.
         New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
